Opinión disidente emitida por el
Juez Asociado Señor Rebollo López,
a la cual se unen el Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernández Denton.
Revisamos, vía certiorari, una resolución dictada por el Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, de 25 de agosto de 1997, mediante la cual dicho foro apelativo intermedio denegó la moción en auxilio de jurisdicción y el recurso de revisión presentado por la aquí peticionaria, Puerto Rican Cement Company, Inc., en contra de la Junta de Planificación.(1)
Por entender que el Tribunal de Circuito actuó errónea-mente, revocaríamos. Somos del criterio que la Junta de Planificación actuó sin jurisdicción al emitir su orden de paralización, cese y desistimiento de las obras que venían siendo desarrolladas por la peticionaria en una finca de su propiedad.
*440H-i
El 22 de marzo de 1993 la Puerto Rican Cement Company, Inc. presentó ante la Junta de Planificación la con-sulta de ubicación Núm. 93-10-0171-JPU con el propósito de obtener una variación del uso permitido en parte de su finca “La Esperanza”, la cual está ubicada en el Barrio Es-pinosa de Vega Alta. El predio objeto de consulta estaba zonificado como R-0 y se propuso un desarrollo residencial con características de zonificación R-3, que permitiera construir 300 unidades de vivienda unifamiliares en una extensión de terreno de aproximadamente ochenta y cinco punto ochenta y cuatro (85.84) cuerdas de cabida donde se ubicaría la urbanización “Las Orquídeas”.
Durante la tramitación de la consulta de ubicación, la Junta de Planificación, mediante resolución emitida el 7 de julio de 1993, suspendió los procedimientos ante sí hasta que se preparara una evaluación ambiental para el pro-yecto propuesto. El 5 de octubre de 1993, la Puerto Rican Cement Company, Inc. presentó ante la Junta la evalua-ción ambiental requerida. El 5 de mayo de 1994 la Junta circuló entre las agencias gubernamentales que pudieran tener interés en el proyecto la evaluación ambiental pre-sentada por la peticionaria y adoptada como propia por la Junta. Tan sólo dos (2) agencias tuvieron algún tipo de oposición: la Junta de Calidad Ambiental y el Departa-mento de Recursos Naturales y Ambientales.(2)
Por un lado, la Junta de Calidad Ambiental solicitó in-formación adicional referente a la elaboración de agrega-dos en una planta procesadora para el excedente de material de la corteza terrestre que se mencionaba en la evaluación ambiental circulada. En atención a tal requeri-miento, la Junta de Planificación circuló un suplemento a *441la evaluación ambiental, proveyendo así la información solicitada. El 1ro de mayo de 1995 la Junta de Calidad Ambiental manifestó su conformidad con el suplemento circulado y estableció unas recomendaciones a seguir para la mejor realización del proyecto propuesto, entre ellas, la obtención de diferentes permisos de la propia Junta de Ca-lidad Ambiental y el cumplimiento de la reglamentación aprobada por ésta.
Por otro lado, con fecha de 12 de junio de 1995 y a raíz de la circulación de la evaluación ambiental, el Departa-mento de Recursos Naturales y Ambientales recomendó que el proyecto propuesto en tal evaluación se reubicara en la parte sur de la finca en cuestión; ello, con el fin de man-tener libres de desarrollo los mogotes de la parte norte y central de la finca y de no afectar la quebrada Honda y los recursos hidrológicos asociados con ésta. Así, el 11 de julio de 1995 la Junta de Planificación suspendió todo trámite ulterior hasta que la peticionaria sometiera un rediseño del proyecto contemplando la reubicación recomendada. En vista de ello, el 18 de julio de 1995 la Puerto Rican Cement Company, Inc. envió una comunicación a la Junta de Planificación aceptando la relocalización del proyecto en los términos establecidos por el Departamento de Recursos Naturales.
En atención a todo lo anterior, el 20 de julio de 1995 la Junta de Planificación aprobó la consulta de ubicación Núm. 93-10-0171-JPU y sometió la variación de uso a diferentes condiciones. (3)
*442Una vez terminado el procedimiento de consulta de ubi-cación ante la Junta de Planificación y sometido el mismo ante la Administración de Reglamentos y Permisos (A.R.Pe.), esta última agencia, el 7 de noviembre de 1995, emitió una resolución para aprobar aprobó los planos del desarrollo preliminar que la Puerto Rican Cement le había sometido el 18 de agosto.
En el descargo de su responsabilidad, A.R.Pe. también aprobó, el 27 de diciembre de 1995, el permiso de urbani-*443zación del proyecto, autorizando exclusivamente el movi-miento de tierras y la construcción del sistema pluvial del proyecto residencial.
Por otro lado, el 6 de febrero de 1996 la Junta de Cali-dad Ambiental aprobó el plan de control de erosión y sedi-mentación de los terrenos (plan C.E.S.T.) que la Puerto Rican Cement Company, Inc. le había sometido el 19 de enero del mismo año por requerimiento de la Junta de Planificación.
Posteriormente, el 26 de febrero de 1996, la Junta de Calidad Ambiental autorizó la construcción de una fuente de emisión relacionada con la planta temporera para ela-borar el excedente de material de la corteza terrestre que pretendía construirse.
El Departamento de Recursos Naturales y Ambientales aprobó, con fecha de 7 de marzo de 1996, el permiso de extracción de material de corteza terrestre del área del proyecto. Con relación a ello, la Junta de Calidad Ambien-tal aprobó el permiso de construcción de la planta tempo-rera elaboradora del excedente del material de la corteza terrestre el 24 de abril de 1996. Finalmente, el 17 de julio del mismo año, A.R.Pe. aprobó el permiso de construcción para la planta elaboradora, a ser localizada en los predios de la finca donde se desarrollaría el proyecto residencial.

Como puede notarse, el procedimiento de obtención de permisos al cual fue sometida la Puerto Rican Cement Company, Inc. por las distintas agencias del Gobierno de Puerto Rico fue uno minucioso, prolongado y cuidadoso.

h-I I — I
Prácticamente un (1) año después de que la Puerto Ri-can Cement Company, Inc. obtuviera su último permiso, el 2 de julio de 1997, a raíz de un artículo publicado en el diario The San Juan Star —según consta en la resolución emitida por la Junta de Planificación el 7 de julio de *4441997— en el cual se imputaba una variación no autorizada del uso de los terrenos objeto de la consulta de ubicación de autos, funcionarios de la Junta de Planificación y de A.R.Pe. visitaron los terrenos en los que se había autori-zado el proyecto. Debido a observaciones realizadas en tal visita, la Junta de Planificación emitió una resolución me-diante la cual: (a) ordenó la paralización provisional y pro-hibió la urbanización o desarrollo de los terrenos compren-didos y aprobados en la consulta de ubicación Núm. 93-10-0171-JPU; (b) citó a vista administrativa, a celebrarse el 25 de agosto de 1997, a la Puerto Rican Cement Company, Inc., A.R.Pe., el Departamento de Recursos Naturales y Ambientales, la Junta de Calidad Ambiental y al Munici-pio de Vega Alta, para que expusieran las razones por las cuales la Junta de Planificación no debía revocar, modifi-car, o de otro modo sostener la orden dictada, y (c) ordenó el cese y desistimiento de las actividades de movimiento de tierra que se estaban realizando en terrenos contiguos a la finca de ubicación del proyecto con el propósito de hacer un acceso vehicular al mismo.
En la Resolución de 7 de julio de 1997, la Junta de Pla-nificación alegó como fundamento para dictar la orden de paralización y cese que el desarrollo, según se estaba rea-lizando, no cumplía con las condiciones impuestas por la Junta en su Resolución de 20 de julio de 1995. Concreta-mente, concluyó que se incumplieron las condiciones nú-meros 3, 4, 7, 8, 9 y 10.(4)
*445Como resultado de esta resolución, la Puerto Rican Cement Company, Inc. presentó ante la Junta de Planifica-ción una moción de desestimación, por falta de jurisdic-ción, el 15 de agosto de 1997. Seguidamente, el 18 de agosto, presentó moción solicitando suspensión de la vista administrativa señalada para el 25 de agosto hasta tanto se resolvieran los planteamientos jurisdiccionales alegados en la moción anterior.(5) El 21 de agosto de 1997, la Junta de Planificación emitió resolución declarando “no ha lugar” las dos mociones presentadas por la peticionaria.
En relación con dicha resolución denegatoria, el 22 de agosto de 1997 la Puerto Rican Cement Company, Inc. pre-sentó recurso de revisión, y moción en auxilio de jurisdic-ción, ante el Tribunal de Circuito de Apelaciones.(6) El 25 de agosto el Tribunal de Circuito dictó resolución dene-gando ambas peticiones.
Inconforme, la Puerto Rican Cement Company, Inc. acu-*446dio ante nos, via certiorari, alegando que erró el Tribunal de Circuito de Apelaciones al no dejar sin efecto la Resolu-ción de 7 de julio de 1997, toda vez que\
A. ... [é]sta [n]o [i]mputa [violación [ajlguna [d]e [l]ey [o d]e [rjeglamento [d]e [l]a [J]unta [d]e [P]lanificación [q]ue [i]mpida [cjontinuar [c]on [l]a [c]onstrucción [d]e [l]as unidades [d]e [v]ivienda [y l]a [pjlanta [e]laboradora [ajprobadas [e]n [l]os [t]errenos [ojbjeto [d]e [l]a [cjonsulta [d]e [u]bicación[.]
B. ... la Junta de Planificación [clarece [d]e [jlurisdicción [piara [h]acer [dleterminaciones, [aldjudicaciones [y][p]oner [e]n [v]igor [lleyes [y][r]eglamentos [dlel Departamento de Re-cursos Naturales y Ambientales[.]
C. ... la Junta de Planificación [clarece [d]e [jlurisdicción [piara [h]acer [dleterminaciones, [aldjudicaciones [y ploner [e]n [v]igor [lleyes [y r]eglamentos [d]e [l]a Junta de Calidad Ambient al[.]
D. ... la Junta [d]e Planificación [clarece [d]e [jlurisdicción [piara [h]acer [dleterminaciones, [aldjudicaciones [yploner [e]n [v]igor [lleyes [yl[r]eglamentos [d]e [1]a Administración [d]e Re-glamentos [y] Permisos[.] Caso Núm. CC-97-539, Parte I, Soli-citud de certiorari, pág. 15.
Le concedimos término a la Junta de Planificación para expresarse en torno a la solicitud de certiorari presentada por la Puerto Rican Cement Company, Inc. Dicha agencia administrativa compareció en cumplimiento de la resolu-ción a esos efectos.
El 3 de febrero de 1998 la peticionaria nos solicitó per-miso para presentar escrito de réplica, conforme requiere la Regla 21(D)(1) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A.(7) En aras de la economía procesal, la Puerto Rican Cement Company, Inc. acompañó a su solicitud el mencio-nado escrito de réplica. Dado que estimamos procedente tal solicitud, consideramos el mismo.(8)
*447HH i — I I — i
Discutimos, de forma conjunta, los cuatro (4) señala-mientos de error. Ello facilita la consideración del plantea-miento principal contenido en el presente recurso, a saber: si la Junta de Planificación tiene jurisdicción o autoridad para ordenar la paralización y el cese y desistimiento de las obras en controversia, a base del alegado incumpli-miento por la Puerto Rican Cement Company, Inc. de las condiciones establecidas por la Junta en la resolución me-diante la cual aprobó la consulta de ubicación; mante-niendo presente que dichas condiciones, no obstante ser im-puestas por la Junta, se refieren a actividades o áreas que alegadamente se hallan bajo la jurisdicción de otras agen-cias administrativas.
La primera cuestión a determinar, esto es, si la Junta de *448Planificación puede sujetar la aprobación de una consulta de ubicación al cumplimiento de unas condiciones, por parte del peticionario de la consulta, es de fácil solución. En primer lugar, reiteradamente hemos resuelto que “ ‘el derecho de propiedad no abarca el derecho de urbanizar un predio sin autorización gubernamental, la cual puede con-dicionarse’ (Enfasis en el original.) Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593, 607 (1993).(9)
En segundo término, resulta pertinente señalar que el legislador al crear la Junta de Planificación estableció, como “propósitos generales” de la misma, que:
Los poderes concedidos en este Capítulo se ejercerán con el propósito general de guiar el desarrollo integral de Puerto Rico de modo coordinado, adecuado, económico, el cual, de acuerdo con las actuales y futuras necesidades sociales y los recursos humanos, ambientales, físicos y económicos, hubiere de fomen-tar en la mejor forma la salud, la seguridad, el orden, la convi-vencia, la prosperidad, la defensa, la cultura, la solidez econó-mica y el bienestar general de los actuales y futuros habitantes, y aquella eficiencia, economía y bienestar social en el proceso de desarrollo, en la distribución de población, en el uso de las tie-rras y otros recursos naturales, y en las mejoras públicas que tiendan a crear condiciones favorables para que la sociedad pueda desarrollarse integralmente. (Enfasis suplido.) 23 L.P.R.A. sec. 62(c).(10)
Por otro lado, el texto de la referida ley orgánica es claro al establecer en su Art. 11, como una de las funciones y facultades generales de la Junta de Planificación, el “[djispensar el cumplimiento de uno o varios requisitos re-glamentarios ... pudiendo imponer las condiciones que el caso amerite para beneficio o protección del interés *449público”. (Énfasis suplido.) Ley Núm. 75 de 24 de junio de 1975 (23 L.P.R.A. sec. 62j(7)).(11)
En virtud de lo antes expuesto, no debe haber duda al-guna de que la Junta de Planificación en efecto posee au-toridad para imponer unas condiciones al solicitante en un proceso de consulta de ubicación. Tampoco debe haber duda sobre el hecho de que la Junta tiene el poder de im-poner condiciones relativas a áreas que caen bajo el ámbito jurisdiccional de otras agencias administrativas y que, por ende, se hallan reguladas bajo las leyes orgánicas, y regla-mentos, de esas otras agencias siempre que las referidas condiciones estén relacionadas con la función planificadora de la Junta. Ello es así ya que, por mandato expreso del legislador, las decisiones que tome la Junta de Planifica-ción deben ser emitidas a base de consideraciones sociales, ambientales o sobre recursos naturales, lo cual, definitiva-mente, redunda en beneficio del “interés público”. En otras palabras, el “interés público” requiere que la Junta, al to-mar sus decisiones, tenga en cuenta aspectos que, aun cuando caen bajo la jurisdicción de otras agencias, tienen una relación directa con la planificación y el desarrollo de terrenos en nuestra jurisdicción y, por ende, con la función principal de la Junta de Planificación.
Ahora bien, lo expuesto no dispone de la controversia planteada. Ello en vista del hecho de que lo que realmente cuestiona la Puerto Rican Cement Company, Inc. no es el poder de la Junta de Planificación para imponer condicio-nes, sino si la Junta tiene jurisdicción o autoridad en ley para ordenar la paralización de unas obras, ya autorizadas *450por ella, por un alegado incumplimiento de las condiciones previamente impuestas, máxime cuando dichas condicio-nes caen bajo la jurisdicción de otras agencias adminis-trativas.
Con ello en mente, atendemos los hechos específicos del caso de autos. En la resolución aprobando la consulta de ubicación Núm. 93-10-0171-JPU, la Junta de Planificación estableció (1) condiciones relativas a la protección de los recursos naturales existentes en la finca a desarrollarse —los mogotes y la quebrada Honda principalmente — ; (2) condiciones referentes a la calidad ambiental —como por ejemplo evitar la generación de polvo fugitivo — ; (3) otras que imponen la necesidad de cumplimiento con los reque-rimientos hechos por otras agencias administrativas, y fi-nalmente, (4) condiciones que requieren también la obten-ción de permisos otorgados por otras agencias.
En resumen, en tal resolución, la Junta de Planificación adoptó como condiciones cuestiones que aparentemente son de la jurisdicción de otras agencias —en específico, del Departamento de Recursos Naturales y Ambientales, de la Junta de Calidad Ambiental y de A.R.Pe.— pero que están relacionadas con las funciones de la Junta de Planificación. No hay duda que, hasta ese momento, la ac-tuación de la Junta fue una correcta en derecho.
IV
Es doctrina jurisprudencial reiterada que, tanto en el foro administrativo como en el judicial, no puede asumirse jurisdicción donde no la hay. Martínez v. Junta de Planifi-cación, 109 D.P.R. 839, 842 (1980). Conforme nuestro es-tado de derecho, tal como hemos expresado en repetidas ocasiones, las agencias administrativas sólo tienen los po-deres otorgados expresamente por su ley habilitadora y aquellos que sean indispensables para llevar a cabo los conferidos. En consecuencia, una agencia administrativa *451no puede asumir jurisdicción sobre situación alguna que no esté claramente autorizada por ley; es decir, “[n]i la nece-sidad, ni la utilidad, ni la conveniencia pueden sustituir al estatuto en cuanto a fuente de poder de una agencia administrativa. Cualquier duda en contra de la existencia de dicho poder debe resolverse en contra del ejercicio del mismo si no aparece afirmativamente del estatuto o por clara implicación del mismo”. (Cita omitida.) XLIV (Núm. 1973-37) Op. Sec. Just. 194-195 (1973). Tampoco la Rama Judicial puede otorgar jurisdicción donde la Asamblea Le-gislativa no quiso otorgarla. P.R. Lighterage Co. v. Caribe Tugboat Corp., 111 D.P.R. 686, 691 (1981).
Partiendo de esta doctrina, veamos cuál fue la intención legislativa al establecer el ámbito jurisdiccional de la Junta de Planificación. De este modo podremos dilucidar si es indispensable, para llevar a cabo los poderes que se le confieren, el que la Junta de Planificación pueda poner en vigor los requisitos estatuidos por las leyes y reglamentos de otras agencias administrativas, incorporados en su re-solución a través de condiciones.
De un análisis del historial legislativo de la ley habili-tadora de la Junta de Planificación se desprende que el legislador quiso que la Junta se convirtiera en la agencia integradora de todas las cuestiones referentes a la planifi-cación y desarrollo del país. Así claramente se hace constar en la Exposición de Motivos de la referida ley:
... se promulga esta Nueva Ley Orgánica de la Junta de Pla-nificación, con el propósito primordial de fortalecer aquellas funciones de dicha Junta relacionadas con la orientación, coor-dinación e integración de la política pública sobre el desarrollo integral del país, la investigación e información y el asesora-miento ... a ... las agencias gubernamentales.
[[Image here]]
Las funciones principales de la Junta de Planificación y los instrumentos que se le confieren, van encaminados a que este organismo pueda coordinar e integrar los esfuerzos de los dis-tintos sectores gubernamentales de forma que se logre un desa-rrollo integral y balanceado de nuestra sociedad. (Enfasis *452suplido.) Exposición de Motivos de la Ley Núm. 75, ante, 1975 (Parte 1) Leyes de Puerto Rico 198, 199.
A esos efectos hemos resuelto que la función principal de la Junta de Planificación es integrar toda la política pública sobre el desarrollo del país. Sin embargo, para ello no se previo que la Junta asumiera la potestad para hacer cumplir aspectos que, aun cuando están relacionados con el desarrollo del país, se hallan bajo la jurisdicción de otras agencias; por el contrario, expresamente se establece que, para integrar toda la política planificadora, la Junta de-berá interactuar con el resto de las agencias administrati-vas y lograr una acción coordinada de todas ellas.
En el mismo sentido, el contenido del memorial explica-tivo del Senado de Puerto Rico sobre la ley orgánica de la Junta de Planificación establece que “[t]odos los instru-mentos anteriores vistos en conjunto ... proveen a la Junta de los recursos necesarios para conjuntamente con las otras agencias de gobierno, orientar efectivamente el proceso de desarrollo integral del país”. (Énfasis suplido.) Informe de las Comisiones de Gobierno y Desarrollo Socioeconómico del Senado sobre el P. del S. 1075 de 21 de marzo de 1975, 7ma Asamblea Legislativa, 3ra Sesión Ordinaria, pág. 15, relativo a la Ley Núm. 75, ante.
También el historial legislativo de la ley orgánica de A.R.Pe. redunda en la misma idea de cooperación y actua-ción conjunta de las agencias administrativas al estable-cer:
Se dispone además, para que la Administración establezca un estrecho enlace y coordinación con la Junta de Planificación, el Departamento de Recursos Naturales, la Junta de Calidad Ambiental y los demás organismos gubernamentales para lo-grar que la política pública ambiental, así como la política sobre el desarrollo económico, social y físico de Puerto Rico que se consigna en la Ley Orgánica de la Junta de Planificación, se estructure mediante el esfuerzo integral de todos los organis-mos gubernamentales del gobierno del Estado Libre Asociado de Puerto Rico, para proveer el máximo beneficio a la comuni-dad puertorriqueña. (Enfasis suplido) Informe de las Comisio-*453nes de Gobierno y Desarrollo Socioeconómico sobre el P. del S. Núm. 1076 (21 de marzo de 1975).
De hecho, en Junta de Planificación v. J.A.C.L., 109 D.P.R. 210, 214 (1979), este Tribunal expresó que:
En virtud de la nueva Ley Orgánica de la Administración de Reglamentos y Permisos, Ley Núm. 76 de 24 de junio de 1975, 23 L.P.R.A. sec. 71, se adoptó un nuevo esquema administrativo mediante el cual se transfirió a A.R.P.E. las funciones operado-nales que hasta entonces desempeñaba la Junta de Planifica-ción y se confirió a este nuevo organismo la facultad de aplicar y velar por el cumplimiento de las leyes y reglamentos de planificación. La Junta de Planificación quedó restructurada por una nueva ley orgánica que la liberó de esas funciones ope-racionales y, por otro lado, fortaleció sus funciones de integrar y coordinar la formulación e implementación de la política pú-blica sobre el desarrollo físico, económico, y social de Puerto Rico. Véase Ley Núm. 75 de 24 de junio de 1975, 23 L.P.R.A. secs. 62-63j. (Enfasis suplido.)
Anteriormente, en The Richards Group v. Junta de Planificación, 108 D.P.R. 23, 31-32 (1978), habíamos expre-sado, a esos mismos efectos, que:
Del historial legislativo de esta medida [la ley habilitadora de A.R.Pe.] y su compañera, la Ley Orgánica de la Junta de Pla-nificación, no se desprende intención alguna de conferir me-diante el lenguaje transcrito ningún poder que no poseyese la Junta. Revela este historial, por el contrario, que “El objetivo básico de ARPE (la Administración de Reglamentos y Permisos) será ocuparse de las funciones operacionales que al presente desempeña la Junta de Planificación y velar por el cumpli-miento de las leyes y reglamentos de planificación, permitiendo a la Junta de Planificación dedicar todos sus esfuerzos y recur-sos a la función integral de integrar y coordinar la formulación e implementación de las políticas y estrategias de desarrollo fí-sico, económico y social de Puerto Rico.” Se señala expresa-mente en el historial que ARPE aplicará los reglamentos hasta entonces adoptados o que aprobase luego la Junta. En lo que concierne a la Junta, se indica que la intención fue asignarle las facultades que le reconocía la antigua legislación “en la fase normativa y de política pública.” “Las funciones actuales que descarga la Junta en torno a la aplicación de los reglamentos en casos individuales y la concesión de permisos de construcción”, *454se apuntó, “se asignan a la Administración de Reglamentos y Permisos (ARPE), cuya creación se propone a esta misma legis-latura mediante el P. del S. 1076.” Lo que las mencionadas le-yes de 1975 persiguieron en esencia, según reafirmó el Presi-dente de la Junta en las vistas públicas celebradas, fue una reforma de índole administrativa. (Enfasis suplido y escolios omitidos.)
De todo lo anterior podemos concluir que la intención legislativa, al otorgar a la Junta de Planificación la enco-mienda principal de integrar todos los aspectos referentes al desarrollo del país, no fue extender la jurisdicción de la Junta a aspectos operacionales de la planificación o rela-cionados con el cumplimiento de las condiciones por ella impuestas en sus resoluciones. Por el contrario, y como he-mos visto, la intención expresa del legislador fue transferir estos aspectos operacionales, de manera principal, a A.R.Pe. ;(12) concediendo a la Junta, repetimos, la responsa-bilidad de asesorar a las otras agencias sobre la política planificadora que está desarrollando, logrando de esta ma-nera la actuación coordinada, conforme a esa política, de todos los organismos gubernamentales involucrados. Véanse: The Richards Group v. Junta de Planificación, ante; Junta de Planificación v. J.A.C.L., ante; Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); Asoc. Res. Baldrich, Inc. v. J.P. de P.R., 118 D.P.R. 759, 767 (1987); Asoc., C.D. Octubre v. J.A.C.L., 116 D.P.R. 326, 331 (1985); A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816, 820 (1986).
V
¿Significa lo anteriormente expresado que es A.R.Pe. la agencia única con facultad para intervenir, y resolver, to-das las controversias que surjan sobre incumplimiento, por parte de un peticionario, de las condiciones que previa-mente haya impuesto la Junta de Planificación? Contesta-*455mos en la negativa; esa alternativa no la consideramos con-veniente y saludable desde el punto de vista del derecho administrativo. Esto es, entendemos que A.R.Pe. tiene ju-risdicción y facultad, ante el incumplimiento de condicio-nes que tienen relación directa con sus funciones, para emitir órdenes de paralización y de cese y desistimiento con el propósito de lograr que las condiciones impuestas sean observadas.(13) No tiene jurisdicción ni autoridad A.R.Pe., sin embargo, para intervenir en situaciones en las cuales las condiciones impuestas son de la incumbencia, o caen bajo la jurisdicción, de otras agencias adminis-trativas.
En esta clase de situaciones, A.R.Pe. viene en la obliga-ción de seguir el procedimiento establecido en el Art. 6.5 de la Ley de Procedimiento Administrativo Uniforme del Es-tado Libre Asociado de Puerto Rico (en adelante L.P.A.U.),(14) 3 L.P.R.A. see. 2195, esto es, “radicar una que-rella en [la] otra agencia, cuando hayan podido observar la violación de cualquier disposición de ley o reglamento que administra la otra agencia”.
Este mecanismo administrativo que provee el antes ci-tado Art. 6.5, ante, le permite a los funcionarios de cual-quier agencia administrativa, incluso a los de la Junta de Planificación y a los de A.R.Pe., “denunciar” ante las otras agencias el incumplimiento de cualquier disposición de ley o reglamento de ese otro organismo mediante la radicación ante el mismo de una querella.
Este artículo de la L.P.A.U. permite que la Junta de Planificación y A.R.Pe. velen por el cumplimiento de las condiciones impuestas, que recogen disposiciones ajenas a su jurisdicción, sin necesidad de que sea la propia Junta o la Administración las que las pongan en vigor. Una vez la Junta de Planificación y/o A.R.Pe. “denuncien” ante la agencia con jurisdicción el incumplimiento antes señalado, *456esa agenda podrá tomar las medidas necesarias para co-rregir el mismo y, a la vez, evitar la inobservancia de las condiciones previstas por la Junta.(15) De este modo se lo-gra la intención legislativa de que sea la Junta la agencia integradora de la política planificadora, que A.R.Pe. se en-cargue de aplicar y velar por el cumplimiento de la misma, y de que, de forma coordinada y conjunta, cada agencia dilucide los asuntos que caen propiamente bajo su jurisdicción.
En lo referente al caso específico ante nuestra conside-ración, somos del criterio que no debemos otorgar jurisdic-ción a la Junta de Planificación —ni a A.R.Pe.— para que emita órdenes de paralización, cese y desistimiento basa-das en el incumplimiento de las condiciones, originalmente impuestas por la Junta de Planificación, referentes las mismas a cuestiones de la competencia de otras agencias. Optar por esa solución conllevaría unas consecuencias de-sastrosas para el derecho administrativo.
Por un lado, supondría otorgar jurisdicción a una agen-cia más allá de lo que, expresamente, el legislador estable-ció, actuando así contra nuestra jurisprudencia al respecto.(16) Por otro lado, estaríamos permitiendo que la Junta de Planificación y/o A.R.Pe. hicieran determinacio-nes y adjudicaciones sobre asuntos que no recaen sobre su ámbito de conocimiento y en relación con los cuales carecen del personal especializado y el “expertise” que se presume de una agencia. Por último, y no por ello menos importante, se estaría propiciando el efecto de otorgar jurisdicción so-bre los mismos hechos a dos agencias distintas; es decir, sobre los hechos, que alegadamente suponen el incumpli-*457miento de las condiciones establecidas por la Junta, po-drían ejercer jurisdicción tanto A.R.Pe. como la agencia que originalmente tuviera bajo su ámbito jurisdiccional la cuestión incorporada a la resolución de la Junta en forma de condición. Ello podría generar dictámenes, inconsisten-tes entre sí, de dos (2) agencias administrativas.
A modo de resumen, concluimos que la Junta de Plani-ficación tiene la facultad y autoridad para imponer, en las decisiones que emita, condiciones que no sólo estén relacio-nadas con su ley orgánica y los reglamentos por ella pro-mulgados, sino que también en relación con áreas que pro-piamente caen bajo la jurisdicción o competencia de otras agencias administrativas, siempre que dichas condiciones estén relacionadas con su función planificadora. Ello no obstante, es A.R.Pe. la única agencia encargada de aplicar y velar por el cumplimiento de la.s leyes y reglamentos de planificación; estando dicha administración facultada para afirmativamente actuar respecto a violaciones de su ley habilitadora y reglamentos así como en relación con aque-llas condiciones, impuestas por la Junta de Planificación, que sean de su incumbencia. Ahora bien, cuando tanto la Junta de Planificación como A.R.Pe. observen o se percaten de violaciones a las condiciones impuestas jpor la Junta, que no sean de la incumbencia de A.R.Pe. y que sí caen bajo la jurisdicción de otras agencias administrativas, tanto la Junta de Planificación como A.R.Pe. deberán “de-nunciar” tales violaciones ante la agencia gubernamental con jurisdicción, utilizando para ello el mecanismo que pro-vee el antes citado Art. 6.5 de la L.P.A.U.
< ! — !
Resuelta la controversia jurídica planteada, entende-mos procedente analizar cada una de las condiciones im-puestas por la Junta de Planificación, alegadamente in-cumplidas por la peticionaria, con el propósito de precisar *458cuál es la agenda con jurisdicción sobre el contenido de cada condición. (17)
Una de las condiciones que sirve de fundamento a la orden de paralización y cese es la siguiente:
9. Previo a dar comienzo a movimiento de tierra o etapa de construcción se deberá someter ante la consideración de la Junta de Calidad Ambiental para su aprobación, un Plan para el Control de la Erosión y Sedimentación de Terrenos (Plan CEST) con medidas preventivas que se utilizarán a fin de evi-tar que las aguas de escorrentía arrastren sólidos o sedimentos hacia cuerpos de agua, vías y estructuras cercanas que pudie-ran ser afectadas. (Énfasis suplido.) Caso Núm. CC-97-539, Parte II, pág. 00578.
En la resolución recurrida, la Junta de Planificación fundamenta el incumplimiento de esta condición en el he-cho de que: “no se aprecia un plan de control de erosión y sedimentación La condición que impuso la Junta de Planificación, en la resolución que originalmente emitiera al aprobar la consulta de ubicación, se limitaba a requerir que se sometiera a la Junta de Calidad Ambiental un Plan C.E.S.T. para su aprobación con el fin de evitar el movi-miento de sedimentos hacia cuerpos de agua o vías cerca-nas al proyecto. Es obvio que esta condición recae sobre el ámbito jurisdiccional de la Junta de Calidad Ambiental. En cumplimiento de este requerimiento, y tal como se re-coge en la relación de hechos que se hace al comienzo, el 19 de enero de 1996 la peticionaria sometió a la consideración de la Junta de Calidad Ambiental un Plan C.E.S.T. para el proyecto de autos; dicha Junta aprobó el plan sometido. Con estos datos podemos concluir, por un lado, que el re-querimiento hecho por la Junta de Planificación se cumplió por la peticionaria y, por otro lado, que no le corresponde a la Junta de Planificación ni a A.R.Pe. hacer adjudicaciones en torno a si se está observando o no el Plan C.E.S.T., apro-*459bado por la Junta de Calidad Ambiental. Como ya ha que-dado suficientemente claro, la Junta de Planificación sólo podrá velar por el cumplimiento del Plan a través del me-canismo de denuncia de tal incumplimiento ante la agencia administrativa correspondiente, en este caso, la Junta de Calidad Ambiental.
Discutimos, en conexión con lo anterior, la condición nú-mero 3, que dispone:
3. Cumplirá con los requerimientos de las agencias concerni-das, incluyendo la Junta de Calidad Ambiental. (Enfasis suplido.) Caso Núm. CC-97-539, Parte II, pág. 00577.
Ninguna de las alegaciones hechas por la Junta de Pla-nificación, en relación a las cuestiones observadas en la visita de 2 de julio de 1997, hacen referencia al contenido de esta condición; sin embargo, se imputa incumplida. De-bemos presumir, ante la ausencia de especificación en la resolución de la Junta de Planificación que hoy revisamos, que el incumplimiento de esta condición está conectado con la alegada inobservancia del Plan C.E.S.T. aprobado por la Junta de Calidad Ambiental. No le corresponde, repetimos, a la Junta de Planificación hacer adjudicaciones sobre el cumplimiento, o no, por parte de la Puerto Rican Cement Company, Inc. de las condiciones que son de la incumben-cia de otras agencias. Para ser más específicos respecto a esta cuestión, no le correspondía a la Junta de Planifica-ción adjudicar el cumplimiento, o no, con el Plan C.E.S.T. de parte de la Puerto Rican Cement Company, Inc. ya que la normativa desarrollada por la propia Junta de Calidad Ambiental provee los mecanismos de fiscalización o com-probación de que las obras cumplan con lo aprobado.(18) La propia Junta de Calidad Ambiental, en su resolución apro-bando el plan, recordó a la peticionaria que en la See. 5 de *460su Reglamento de Certificación de Planos y Documentos ante la Junta de Calidad Ambiental Núm. 4209, Junta de Calidad Ambiental, 4 de mayo de 1990, dispone que el pro-yecto deberá estar supervisado por un inspector, quien no-tificará a dicha Junta cualquier deficiencia y observación respecto a que la obra se aparta del contenido del Plan C.E.S.T. aprobado.(19) De entrar en conocimiento la Junta de Calidad Ambiental del incumplimiento del Plan C.E.S.T. aprobado —ya sea por comunicación del inspector, por denuncia de otra agencia a través del procedimiento establecido en el Art. 6.5 de la L.P.A.U., ante, o por cual-quier otro medio— dispone dicha agencia de medios sufi-cientes para evitar la producción de daños al ambiente.(20)
Igual sucede con la determinación de la Junta de Plani-ficación referente a que “[n]o se observó tampoco un plan de control de polvo fugitivo”; se incumple por ello, según la recurrida, uno de los requerimientos establecidos en la condición número 10 de la resolución originalmente emi-tida por ella, a saber:
Durante esta etapa se deberá mantener el área húmeda para evitar la generación de polvo fugitivo. Caso Núm. CC-97-539, Parte II, pág. 00578.
De nuevo nos encontramos ante una cuestión que recae bajo la responsabilidad de la Junta de Calidad Ambien-tal(21) por lo tanto, tampoco podía la Junta de Planificación hacer adjudicaciones sobre la misma.
Pasemos a analizar dos (2) condiciones adicionales ale-gadamente infringidas por la peticionaria:
*4617. Se mantendrá una faja de seguridad ([“]green belt[”]) libre de construcción a lo largo del cuerpo de agua que afecta el proyecto.
8. Se evitará el depósito de desperdicios de construcción en la faja de seguridad a lo largo del cuerpo de agua que afecta los terrenos sujetos a desarrollo. (Enfasis suplido.) Caso Núm. CC-97-539, Parte II, Apéndice, pág. 00578.
A este respecto, la Resolución de la Junta de Planifica-ción de 7 de julio de 1997, sólo establece que “en una parte [del cauce de la quebrada] se puede apreciar el depósito de relleno sobre está [sic] ... no se pudo observar si tomaron [sic] algún control para no obstruir el cause [sic] de la quebrada”. Caso Núm. CC-97-539, Parte I, Apéndice, pág.. 00031.
Ambos requerimientos se refieren a cuestiones que re-caen bajo la esfera jurisdiccional del Departamento de Re-cursos Naturales y Ambientales. Veamos. El contenido de las condiciones transcritas va dirigido a proteger el cauce de la quebrada Honda y los recursos hidrológicos relacio-nados con ella y existentes en el terreno afectado por el proyecto. Sin duda, es política pública del Gobierno del Es-tado Libre Asociado de Puerto Rico salvaguardar el patri-monio público de las aguas y proteger al país frente a las adversidades del desperdicio o la contaminación de tan esencial recurso. Ley Núm. 136 de 3 de junio de 1976 (12 L.P.R.A. see. 1502). Ahora bien, no toda agencia puede rea-lizar adjudicaciones en torno a tal política, sino que la pro-pia Ley de Aguas asigna esa labor al Departamento de Re-cursos Naturales y Ambientales. (22)
*462Determinada así la ausencia de jurisdicción de la Junta de Planificación sobre lo regulado por esta condición, y aplicando la norma establecida, concluimos que tampoco puede la Junta ordenar la paralización de las obras de la urbanización Las Orquídeas a base del incumplimiento de estas condiciones. Corresponde al Departamento de Recur-sos Naturales y Ambientales, agencia con conocimiento es-pecializado en esta materia, determinar si mediante tales obras se están afectando o no los recursos hidrológicos de la finca por no mantenerse la faja de seguridad establecida.
Se halla, además, bajo la jurisdicción del Departamento de Recursos Naturales y Ambientales la primera parte de la condición número 10, la cual lee como sigue:
10. El movimiento de tierra a llevarse a cabo deberá mantener los rasgos topográficos lo más posible y limitarse el mismo a la porción de terreno> que se considere en la aprobación del plano de construcción. (Enfasis suplido.) Caso Núm. CC-97-539, Parte 11, pág. 00578.
En relación con la exigencia de mantener los rasgos to-pográficos, en lo “posible”, la Junta de Planificación alega, como fundamento para emitir la orden de paralización, lo siguiente:
Conforme se pudó [sic] observar a simple vista en el predio se está realizando un gran movimiento de tierra afectando mo-gotes que a tenor con la Resolución de la Junta de Planifica-ción tienen que mantenerse en su estado natural. Igualmente con la mera observación, se detectó que el movimiento de tierra no mantiene los rasgos topográficos. El área de los mo-gotes se ha impactado y uno en particular se ha nivelado en aproximadamente un 50%. Caso Núm. CC-97-539, Parte I, Apéndice, pág. 00030.
En primer lugar, debemos hacer constar que desconoce-mos a qué resolución se refiere la Junta de Planificación cuando establece que requirió que los mogotes se mantu-vieran en su estado natural; sólo podemos aseverar que *463dicha manifestación no se encuentra en la Resolución de 5 de junio de 1995 cuyo incumplimiento se alega. En tal re-solución se requería —con carácter general— no afectar los rasgos topográficos más allá de lo necesario. Nuevamente debemos establecer que es el Departamento de Recursos Naturales y Ambientales, y no la Junta de Planificación, la agencia con jurisdicción sobre esta cuestión. Ello es así por-que el mantenimiento de los mogotes se debe considerar como una forma de velar por la conservación de los recur-sos naturales y tal función ha sido encomendada expresa-mente por su propia ley orgánica al Departamento de Re-cursos Naturales y Ambientales, dado que es la agencia encargada de implementar la fase operacional de la polí-tica pública establecida por la Junta de Calidad Ambiental. Ley Núm. 23 de 20 de junio de 1972 (3 L.P.R.A. see. 153).
Es conveniente añadir en este punto que, originalmente, el Departamento de Recursos Naturales y Ambientales, a base de las determinaciones hechas por su personal técnico tras la visita al terreno del proyecto, recomendó un redi-seño del mismo hacia la parte sur de la finca mayor, preci-samente con el fin de mantener libres de desarrollo los mo-gotes del norte y centro de la finca, la quebrada Honda y los recursos hidrológicos asociados a ésta;(23) tal recomen-dación fue acogida por la peticionaria. De la misma forma, corresponde al Departamento de Recursos Naturales y Ambientales hacer las adjudicaciones que crea necesarias y particularmente determinar si, mediante el proyecto rea-lizado, se están afectando los rasgos topográficos del te-rreno de tal modo que sea meritorio dictar una orden de paralización o cese de las obras. La Junta de Planificación, de considerar que era necesaria la paralización, debió ha-berlo así comunicado a la agencia con jurisdicción sobre el *464referido asunto, el Departamento de Recursos Naturales y Ambientales.
Respecto a la parte del requerimiento referente a la ex-tensión del movimiento de tierras, la Junta de Planifica-ción alega que "se observó que el movimiento de tierra trasciende los límites de los terrenos que fueron objetos [sic] de la consulta de ubicación Caso Núm. CC-97-539, Parte I, Apéndice, pág. 00031. Ahora bien, la condición no limitaba el movimiento de tierras al terreno objeto de con-sulta de ubicación, sino a “la porción de terrenos [sic] que se considere en la aprobación del plano de construcción” por A.R.Pe. íd., pág. 00030. En el Anejo A del permiso de urbanización aprobado por A.R.Pe. el 27 de diciembre de 1995 se requirió, como condición adicional a la aprobación de los planos de construcción del proyecto del caso de autos, que “[e]l movimiento de tierras a realizarse en [ese] proyecto se [hiciera] dentro de los límites de propiedad ...”. De lo anterior podemos concluir que la Junta de Planifica-ción refirió, o encomendó, a A.R.Pe. la facultad para deter-minar a qué terreno debía limitarse el movimiento de tie-rras y que, una vez hecha tal determinación, corresponde también a A.R.Pe. adjudicar si se ha producido o no un incumplimiento de los límites de terreno fijados en su per-miso de urbanizadón.(24)
Por último, la Junta de Planificación originalmente re-quirió:
4. En etapas posteriores ante la Administración de Reglamen-tos y Permisos se coordinará con el Departamento de Recursos Naturales y Ambientales para su endoso. (Enfasis suplido.)
Desconocemos el fundamento por el cual se alega in-cumplida esta condición. En cualquier caso, debemos hacer constar que el mencionado departamento, en su resolución *465de 12 de junio de 1995, había establecido que “podría en-dosar el proyecto propuesto si este se rediseñ[aba]”, tal como lo hizo por la Puerto Rican Cement Company, Inc. Además, A.R.Pe., en su permiso de urbanización expedido el 3 de enero de 1996, hizo constar que el proyecto había sido endosado por diferentes agencias, entre las que enu-meró al Departamento de Recursos Naturales. Pero, más aún, la Puerto Rican Cement Company, Inc. ha obtenido del Departamento de Recursos Naturales y Ambientales todos los permisos requeridos para desarrollar su proyec-to(25) en lo referente a cuestiones bajo la jurisdicción de este Departamento.(26) Por todo ello, tampoco este alegado incumplimiento justifica la orden de paralización de obras expedida por la Junta de Planificación.
VII
Por último, debemos hacer referencia a una alegación traída a colación ante nos por la recurrida en su moción en cumplimiento de orden. Alega la Junta de Planificación que la verdadera controversia pendiente de adjudicación ante ella es si se ha producido una “variación” en el uso de terreno aprobado por la Junta. Expresa la recurrida que la consulta de ubicación de autos sólo contempla un desarro-llo de carácter residencial y que la operación de la planta procesadora de material excedente de la corteza terrestre representa una “variación” del uso aprobado. Según la Junta, la peticionaria ha convertido un uso incidental a la construcción de la urbanización —la planta procesadora— *466en uno principal, variando así el uso residencial concedido a uno de carácter industrial.
No cabe duda de que esta alegación sobre “variación” tiene relación directa con la ley orgánica de la Junta de Planificación.(27) Ello es una cuestión que, definitivamente, tiene que ser dilucidada. Conforme la norma antes ex-puesta, la agencia con autoridad para hacerlo es A.R.Pe.(28)
Ello no obstante, entendemos procedente señalar que, curiosamente, en su Resolución de 7 de julio de 1997, me-diante la cual dictó la orden de paralización de las obras, la Junta de Planificación no fundamentó tal orden en una “variación” del uso aprobado por la consulta de ubicación. De hecho, los fundamentos allá aducidos se refieren única-mente, tal como hemos señalado, al incumplimiento de unas concretas condiciones impuestas. La única referencia que se hace al alegado uso industrial lee como sigue:
Dado el gran movimiento de terreno se preguntó al ingeniero Tarraza que [sic] se haría [sic] con el excedente del material de corteza terrestre y se nos informo [sic] que el mismo sería pro-cesado y vendido y para ello se instalaría [sic] una procesadora en el área donde se está nivelando en estos momentos.
Es decir, de la resolución que paralizó las obras en con-troversia no surge que dicha paralización se decretara para evitar una variación en el uso de los terrenos. Tal *467presunta variación se trae ante este Tribunal mediante el alegato de la Junta de Planificación. Es por ello que consi-deramos que ese hecho no debería considerarse para resolver si la orden de paralización se dictó con o sin jurisdic-ción por la Junta de Planificación.
VIII
En vista de todo lo antes expuesto hubiéramos expedido el auto de certiorari radicado, y dictaríamos sentencia re-vocatoria de la emitida por el Tribunal de Circuito de Ape-laciones, dejando sin efecto la resolución emitida por la Junta de Planificación, el 7 de julio de 1997, por la cual se ordenó la paralización y el cese y desistimiento de las obras realizadas por la Puerto Rican Cement Company, Inc. en su proyecto de desarrollo de la urbanización Las Orquí-deas; devolviendo el caso al foro administrativo para pro-cedimientos ulteriores consistentes con lo aquí expresado. Es por ello que disentimos.

 Se le había solicitado al foro apelativo la revisión de una resolución de la Junta de Planificación por la cual se declaraba no ha lugar una moción de desesti-mación por falta de jurisdicción.


 Endosaron el proyecto, sin plantear ninguna objeción, la Autoridad de Ener-gía Eléctrica, la Autoridad de Acueductos y Alcantarillados, la Autoridad de Carre-teras y Transportación, el Instituto de Cultura Puertorriqueña, el Departamento de Agricultura y el Municipio de Vega Alta.


 Las condiciones impuestas en la resolución de la Junta de Planificación son las siguientes:
“1. Se autoriza un proyecto residencial unifamiliar que consiste de la forma-ción de 300 unidades de vivienda con cabida mínima de 300 metros cuadrados, en el Barrio Espinosa de Vega Alta.
“2. La Administración de Reglamentos y Permisos determinará cuál será la próxima etapa en el trámite del proyecto, la cual deberá cumplir con todas las dis-posiciones de leyes, reglamentos y normas de planificación vigentes y aplicables, así como con las normas de dicha Administración.
“3. Cumplirá con los requerimientos de las agencias concernidas, incluyendo la Junta.de Calidad Ambiental.
*442“4. En etapas posteriores ante la Administración de Reglamentos y Permisos, se coordinará con el Departamento de Recursos Naturales y Ambientales para su endoso.
“5. Los parámetros de diseño corresponderán a los de un Distrito R-3.
“6. Se coordinará con la Autoridad de Acueductos y Alcantarillados para la conexión del proyecto a su sistema de disposición de aguas servidas y para las me-joras o aportación que dicha agencia estime necesaria.
“7. Se mantendrá una faja de seguridad ([“jgreen belt[”]) libre de construcción a lo largo del cuerpo de agua que afecta el proyecto. El ancho de dicha faja deberá estar en armonía con las Normas de Diseño para Sistemas de Alcantarillados Pluvial adoptados por la Junta de Planificación y/o la que estipule el Departamento de Re-cursos Naturales.
“8. Se evitará el depósito de desperdicios de construcción en la faja de seguri-dad a lo largo del cuerpo de agua que afecta los terrenos sujetos a desarrollo.
“9. Previo a dar comienzo a movimiento de tierra o etapa de construcción se deberá someter ante la consideración de la Junta de Calidad Ambiental para su aprobación, un Plan para el Control de la Erosión y Sedimentación de Terrenos (Plan CEST) con medidas preventivas que se utilizarán a fin de evitar que las aguas de escorrentía arrastren sólidos o sedimentos hacia cuerpos de agua, vías y estructuras cercanas que pudieran ser afectadas.
“10. El movimiento de tierra a llevarse a cabo deberá mantener los rasgos topográficos lo más posible y limitarse el mismo a la porción de terreno que se con-sidere en la aprobación del plano de construcción. Durante esta etapa se deberá mantener el área húmeda para evitar la generación de polvo fugitivo.
“11. Se reforestarán las áreas verdes que sean despojadas de su cubierta ve-getal como resultado de la construcción, y se reforestará a razón de un (1) árbol por cada 20 pies en las colindancias de los partios [sic] posteriores, en el área de siembra de las aceras o frente a las calles.
“12. Se mantendrán los camiones de carga que se utilicen para transportar material de relleno y/o de construcción cubiertos mientras estén en movimiento para evitar generación de materia particulada.
“13. Se observará el período de operación que establece el Reglamento para la Prevención y el Control de la Contaminación por Ruido para actividades de construc-ción de esta naturaleza.
“14. Los vehículos y maquinaria a utilizarse en el proyecto deberán recorrer las rutas de acceso lo más distante posible de los planteles donde se encuentran realizando labores docentes y áreas clasificadas como zonas de tranquilidad (“Quiet Zones”).
“15. Se coordinará con el Departamento de Obras Públicas Municipal para el acceso al proyecto.” Caso Núm. CC-97-539, Parte II, págs. 577-579.


 En lo pertinente, la Junta de Planificación consignó, en su Resolución de 20 de julio de 1995, lo siguiente:
“Conforme se pudo observar a simple vista en el predio se está realizando un gran movimiento de tierra afectando mogotes que a tenor con la resolución de la Junta de Planificación tienen que mantenerse en su estado natural. Igualmente con la mera observación, se detectó que el movimiento de tierra no mantiene los rasgos topográficos. El área de los mogotes se ha impactado y uno en particular se ha nivelado en aproximadamente un 50%. El proyecto no tiene o por lo menos no se aprecia un plan de control de erosión y sedimentación, por lo contrario los causes [sic] de las quebradas y sus tributarios están sumamente sedimentados y en una parte se puede apreciar el depósito de relleno sobre está [sic]. Dado la gran cantidad de terreno depositada en el lugar no se pudó [sic] observar si tomaron [sic] algún control para no obstruir el cause [sic] de la quebrada. No se observó tampoco un plan de *445control de polvo fugitivo, lo cual podría afectar la seguridad y salud de las comuni-dades adyacentes.
“También se observó que el movimiento de tierra trasciende los límites de los terrenos que fueron objetos [sic] de la consulta de ubicación ante la Junta de Planificación. El ingeniero Tarraza informó que el movimiento de tierra lo hacen con el propósito de dar al proyecto acceso a la Carretera Estatal Número 679, así como para el paso del equipo pesado.
“La Junta de Planificación nunca consideró dicho acceso, el proyecto residencial propuesto esta [sic] condicionado a accesar por la Carretera Estatal Número 678.
“Dado el gran movimiento de terreno se preguntó al ingeniero Tarraza que [sic] se haria [sic] con el excedente del material de corteza terrestre y se nos informo [sic] que el mismo sería procesado y vendido y para ello se instalaría [sic] una proeesadora en el área donde se está nivelando en estos momentos.
“La vegetación del área se ha impactado de forma significativa ....” (Enfasis suplido.) Caso Núm. CC-97-539, Parte I, Apéndice, págs. 00030-00031.


 En la alternativa, se solicitó que dicha vista se convirtiera en una conferencia entre las partes o en una vista de argumentación sobre el planteamiento de falta de jurisdicción.


 En J. Exam. Tec. Méd. v. Elias et al., 144 D.P.R. 483 (1997), resolvimos que la revisión judicial de decisiones administrativas se limita a órdenes o resoluciones finales de las agencias administrativas. Ahora bien, resolvimos también que una resolución administrativa, aunque interlocutoria o parcial, es susceptible de revisión judicial cuando se trate de una actuación ultra vires, sin jurisdicción, del foro administrativo.
En el presente caso la peticionaria impugna ante nos una resolución interlocu-toria dictada por la Junta de Planificación el 7 de julio de 1997. Dado que el plan-teamiento traído por la Puerto Rican Cement Company, Inc. es la falta de jurisdic-ción de la Junta al dictar tal resolución, procede la revisión judicial de la misma.


 La Regla 21(D)(1) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, dispone lo siguiente:
“... Las mociones y cualesquiera otros escritos posteriores relacionados con el recurso de certiorari, se presentarán solamente con autorización previa del Tribunal.”


 El 11 de marzo de 1998, la Puerto Rican Cement Company, Inc., en cumpli-miento del deber que tienen las partes de mantener informado al tribunal en cuanto *447a eventos que ocurran con posterioridad a la presentación del recurso y que puedan tener un impacto en el resultado de lo que se está considerando, Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, presentó ante nos una moción informativa referente a una resolución emitida por la Junta de Planificación el 25 de febrero de 1998.
La resolución de la Junta de Planificación tiene el efecto de mantener la para-lización, el cese y desistimiento de las obras realizadas por la Puerto Rican Cement Company, Inc. que había determinado, provisionalmente, en la Resolución de 7 de julio de 1997, la cual es hoy objeto de nuestra consideración. Debe señalarse, ade-más, que mediante su última resolución, la Junta de Planificación imparte directri-ces al resto de las agencias administrativas involucradas en el recurso de autos para que éstas inicien un proceso de revisión de los permisos adjudicados a la peticionaria.
Posteriormente, el 31 de marzo de 1998, la Puerto Rican Cement Company, Inc. presentó una segunda moción informativa referente a la solicitud de revisión presen-tada por ella ante el Tribunal de Circuito de Apelaciones recurriendo de la resolución de la Junta de Planificación de 25 de febrero de 1998.
Dado que la validez de esta última resolución, y de todos sus planteamientos, depende en total medida del planteamiento de falta de jurisdicción que analizaremos en la presente Opinión y Sentencia, se hace innecesario discutir de forma pormeno-rizada la resolución final que la peticionaria ha traído ante nos en el descargo de sus deberes éticos.
El 27 de marzo de 1998, la Junta de Planificación presentó un escrito titulado “Réplica a la moción informativa referente a la resolución emitida por la Junta de Planificación el 25 de febrero de 1998”. La Puerto Rican Cement Company, Inc. radicó el 13 de abril siguiente una contestación a dicha réplica radicada por la Junta.
Así las cosas, el 24 de abril de 1998, la Junta de Planificación presentó “Moción solicitando remedio” para que se sancionara a la Puerto Rican Cement Company, Inc. por incluir información innecesaria en sus mociones informativas. La peticionaria, mediante su contestación al escrito anterior, solicitó que se declarara la misma sin lugar.


 Véanse, además: The Richards Group v. Junta de Planificación, 108 D.P.R. 23, 35 (1978); Flamboyán Gardens v. Junta de Planificación, 103 D.P.R. 884 (1975); Vda. de Iturregui v. E.L.A., 99 D.P.R. 488 (1970); Heftier International, Inc. v. J. de P., 99 D.P.R. 467 (1970); Waymouth Corp. v. Junta Planificación, 80 D.P.R. 619 (1958); Segarra v. Junta de Planificación, 71 D.P.R. 150 (1950).


 A este respecto, véanse: Luán Investment Corp. v. Román, 125 D.P.R. 533 (1990); Junta de Planificación v. J.A.C.L., 109 D.P.R. 210 (1979).


 Debe señalarse que los tribunales de más alta jerarquía de diferentes esta-dos de los Estados Unidos han resuelto que las condiciones impuestas por la autori-dad planificadora deben limitarse a lo autorizado por la normativa que la regula. Véanse: Arrowhead Dev. Co. v. Livingston Cty., 322 N.W.2d 702 (1982); Clepper Farms, Inc. v. Trimmer, 443 A.2d 1385 (1982); City of Augusta v. Quirion, 436 A.2d 388 (1981); Briar West, Inc. v. City of Lincoln, 291 N.W.2d 730 (1980); Town of Brookfield. v. Greenridge, Inc., 418 A.2d 907 (1979); Hylton Enterprises v. Board of Supervisors, 258 S.E.2d 577 (1979).
En ese mismo sentido se ha expresado el Tribunal del Cuarto Circuito Federal. United States v. Bd. of Suprs. of Arlington County, 611 F.2d 1367 (4to Cir. 1979).


 Véase 23 L.P.R.A. sec. 71d(p).


 Véase 23 L.P.R.A. sec. 71x.


 Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.).


 Las leyes habilitadoras de las agencias involucradas en el caso de autos incluyen el mecanismo de emisión de órdenes de paralización, cese y desistimiento en el supuesto de incumplimiento con las disposiciones de esas leyes o sus reglamentos. Véanse: Ley Núm. 76 de 24 de junio de 1975 (23 L.P.R.A. 71x); Ley Núm. 1 de 6 de octubre de 1975 (23 L.P.R.A. sec. 42(d)); Ley Núm. 87 de 12 de noviembre de 1993 (12 L.P.R.A. see. 1131(19), (22) y (25)).


 Véanse: Martínez v. Junta de Planificación, 109 D.P.R. 839, 842 (1980); P.R. Lighterage Co. v. Caribe Tugboat Corp., 111 D.P.R. 686, 691 (1981).


 Para una mayor comprensión del análisis que nos disponemos a realizar, debemos alterar el orden en que se presentan las condiciones incumplidas en la Resolución de 7 de julio de 1997.


 Véase el Reglamento de Certificación de Planos y Documentos ante la Junta de Calidad Ambiental Núm. 4209, Junta de Calidad Ambiental, 4 de mayo de 1990, efectivo desde el 26 de febrero de 1986.


 íd.


 Véase Ley Núm. 9 de 18 de junio de 1970, según enmendada, 12 L.P.R.A. sees. 1131(14), (19), (22) y (25), y 1136.


 Corresponde a la Junta de Calidad Ambiental “[ejstablecer, mediante regla-mentos, los requisitos que a su juicio sean necesarios para el control de emisiones” así como “[ajdoptar reglas y reglamentos para establecer un mecanismo de permisos y licencias que regule el control de la contaminación de aire”, Art. 11(15) y (23) de la Ley Núm. 9, ante, según enmendada, 12 L.P.R.A. see. 1131(15) y (23). Véase, tam-bién, el Reglamento para el Control de la Contaminación Atmosférica Núm. 5300, Junta de Calidad Ambiental, 28 de agosto de 1995.


 En concreto, la ley faculta al secretario de dicho Departamento a:
“(a) Preparar, adoptar y mantener un plan integral de conservación, desarrollo y uso de los recursos de agua de Puerto Rico ....” Ley Núm. 136, ante, 12 L.P.R.A. see. 1506.
Véase, también, el Reglamento para el Aprovechamiento, Uso, Conservación y Administración de las Aguas de Puerto Rico Núm. 4859, Departamento de Recursos Naturales y Ambientales, 30 de diciembre de 1992, Art. 2, Sec. 2.2, pág. 7, para el que en sus disposiciones generales, dispone:
“... la Ley de Aguas faculta al Secretario del Departamento de Recursos Natu-rales a establecer los mecanismos necesarios para la planificación y administración que garanticen la protección y uso adecuado de los recursos de agua.”


 Resolución de 12 de junio de 1995 del Departamento de Recursos Naturales y Ambientales.


 De concluir que se están incumpliendo los términos de su permiso, A.R.Pe. tiene la capacidad para dictar órdenes de cese y desistimiento o para que se tome cualquier otra medida preventiva. Ley Núm. 76, ante, 23 L.P.R.A. sec. 71x.


 El 7 de marzo de 1996, el Departamento de Recursos Naturales y Ambien-tales otorgó un permiso de extracción de material de la corteza terrestre que fue modificado posteriormente en diferentes aspectos por Resoluciones de 3 de mayo, 14 de junio y 8 de octubre del mismo año.


 Las cuestiones referentes a la extracción de materiales de la corteza terres-tre recaen bajo la jurisdicción del Departamento de Recursos Naturales y Ambientales. Véanse: Ley Núm. 23 de 20 de junio de 1972, según enmendada, 3 L.P.R.A. sec. 156(c); Ley Núm. 132 de 25 de junio de 1968, según enmendada, 28 L.P.R.A. see. 206 et seq.).


 En el Art. 11, inciso 14 de dicha ley habilitadora se establece como una de las facultades de la Junta de Planificación:
"... Hacer determinaciones sobre usos de terrenos dentro de los límites territo-riales del Estado Libre Asociado de Puerto Rico, con sujeción a las normas y requi-sitos consignados en este Capítulo, o en cualquier otra ley aplicable, para tales casos.” (Énfasis suplido.) 23 L.P.R.A. sec. 62j(14).


 Si bien es cierto que el Art. 11(8) y (9) de la Ley de la Junta de Planificación, 23 L.P.R.A. sec. 62j(8) y (9), otorga a ésta la facultad para emitir órdenes de parali-zación, cese y desistimiento cuando se incumplan las leyes y reglamentos de plani-ficación, nuestra jurisprudencia ha sido clara al interpretar que el nuevo orden de planificación, introducido tras la aprobación de las leyes habilitadoras de la Junta de Planificación y de A.R.Pe., asigna a esta última agencia la función de velar por el cumplimiento de las leyes y reglamentos de planificación. Así lo reiteramos en la exposición de derecho de este voto disidente.